JOURNAL ENTRY AND OPINION
Relator avers that she has requested that respondent provide her copies of records "regarding all open Accountant I positions with Respondent's Finance Department from November 1, 1997 to the date upon which Respondent received Relator's request." Complaint, par. 3. Relator further avers that, between the January 20, 1999 receipt of her request and the March 17, 1999 commencement of this action in mandamus, respondent had not responded to her request for copies. Relator requests that this court compel respondent to make available copies of the requested records.
Respondent has filed a motion to dismiss. Respondent's counsel states that attached to the motion to dismiss are copies of all the requested records.
Sua sponte, we convert the motion to dismiss to a motion for summary judgment because the motion presents matters outside the pleading. See Civ. R. 12 (B), 56. Relator has not, however, responded to the motion.
Respondent argues that this action is now moot. We agree.
Accordingly, respondent's motion to dismiss — which has been converted to a motion for summary judgment — is granted. Relator to pay costs.
JAMES M. PORTER, A.J., TERRENCE O'DONNELL, J., CONCUR.
JUDGE: JOHN T. PATTON, P.J.